DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-8, 13-18, 20 are objected to because of the following informalities:  
Claim 7 (directed to “a mounting  head”) appears to be in improper format therefore, it is suggested to rewrite each of these claim in standard independent claim format including all of the limitations claim 1 instead of merely referring to claim 1. Appropriate correction is required.
Claim 8 (directed to “a surface mounter”) appears to be in improper format therefore, it is suggested to rewrite claim 8 in standard independent claim format including all of the limitations of claim 7 instead of merely referring to claim 7. Appropriate correction is required.
Claims 13-17 (similar to claim 7 above  which directed to “a mounting head” ) appear  in improper format therefore, it is suggested to rewrite each claims 13-17 in standard independent claim format including all of the limitations of base claims 2, 3, 4, 5, 6, etc., (mounting shaft)  instead of merely referring to its base claims (i.e., claims 2-6, respectively).   Appropriate correction is required.
Claims 18, 20 (similar to claim 8 above  which directed to “a surface mounter” )which appear to be in improper format therefore, it is suggested to rewrite claims 18, 20 in standard independent claim format including all of the limitations of  its  dependent base claims 13  and 15 instead of merely referring to  base claims  (i.e., claims 13, 15).    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 13-18, 20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In this application the invention directed to “a mounting  shaft device” (see preamble of claim 1, lines 1-2) and claims 7-8, 13-18, 20 directed to an invention other than the invention as indicated in claim 1, which made scope of the claims unclear.  It is suggested that claims above should be rewritten into independent includes (i.e., a separated scope /format of: mounting shaft; mounting head and surface mounting device, respectively) (see claims objection above), in order to clearly define the scope of the inventions in which Applicant intends to claim.   Appropriate correction is required.

Conclusion
	 This application is in condition for allowance except for the following formal matters:
Claims 7-8, 13-18, 20 must be rewritten in standard independent claim format including all of the limitations of their base claims (see claims objection).
Claims 1-6, 9-12 are allowed.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt